    8:19-cv-00541-RGK Doc # 24 Filed: 11/04/20 Page 1 of 2 - Page ID # 1104




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LISA A. CERVENY,

                    Plaintiff,                               8:19CV541

       vs.
                                                         MEMORANDUM
ANDREW M. SAUL, Commissioner of                           AND ORDER
Social Security,

                    Defendant.


       This matter is before the court upon Plaintiff’s Petition for Attorney’s Fees
Under 28 U.S.C. § 2412(D) (EAJA). (Filing 21.) Plaintiff’s motion (after correction
of a mathematical error pointed out by the Commissioner) requests an award of
$3,390.74 for 3.5 hours of work performed in 2019 at an hourly rate of $205.25 and
12.9 hours of work performed in 2020 at an hourly rate of $207.16, as well
reimbursement of costs for the $400.00 filing fee to be administered by the
Department of Justice and paid from the Judgment Fund. See 28 U.S.C. §§ 1920,
2412(a)(1), (d)(1)(A), (d)(2), (d)(4) (Westlaw 2020). The Commissioner does not
object to Plaintiff’s requested award of attorney fees or reimbursement of the filing
fee. (Filing 22.)

      The court has determined that Plaintiff was indeed the prevailing party in this
action, as the Commissioner’s decision was reversed and remanded for further
proceedings; the position of the Commissioner was not substantially justified; the
application for fees was filed in a timely fashion; and Plaintiff’s net worth did not
exceed two million dollars when the action was filed. United States SEC v. Zahareas,
374 F.3d 624, 630 (8th Cir. 2004); 28 U.S.C. ' 2412(d)(1)(A), (2)(B). Plaintiff
therefore is entitled to an award of reasonable attorney fees. Further, in accordance
with Astrue v. Ratliff, 560 U.S. 586 (2010), while the EAJA fee is payable to Plaintiff
as the litigant, Defendant concedes that it will “make the payment payable to
    8:19-cv-00541-RGK Doc # 24 Filed: 11/04/20 Page 2 of 2 - Page ID # 1105




Plaintiff’s attorney” “if the Commissioner determines that Plaintiff owes no debt
subject to offset under the Treasury Offset Program.” (Filing 22 at CM/ECF p. 2.)

      Accordingly,

      IT IS ORDERED:

     1.     Plaintiff’s Petition for Attorney’s Fees Under 28 U.S.C. § 2412(D)
(EAJA) (Filing 21) in the amount of $3,390.74 is granted;

       2.    Plaintiff’s request (Filing 21) for reimbursement of the $400.00 filing
fee to be administered by the Department of Justice and paid from the Judgment
Fund is granted;

      3.    The EAJA fee is payable to Plaintiff as the litigant, but with
Defendant’s agreement, shall be sent to Plaintiff’s counsel, Wes Kappelman, at
Kappelman Law Firm, P.O. Box 1792, Ames, IA 50010, if the Commissioner
determines that Plaintiff owes no debt subject to offset under the Treasury Offset
Program; and

      4.    By separate document, the court shall enter judgment for Plaintiff and
against Defendant, providing that Plaintiff is awarded attorney fees in the amount of
$3,390.74 and reimbursement of the $400.00 filing fee.

      DATED this 4th day of November, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge



                                         2
